El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Marcelino Dávila Díaz fué convicto en dos ocasiones, pri-mero en la corte municipal, y luego, después de un juicio de novo, en la corte de distrito, del delito de abandono y descuido de menores.
El primer señalamiento es que la corte de distrito cometió error al resolver que la denuncia imputaba un delito público. Se alegaba que el acusado ilegal, voluntaria y maliciosamente, y con la intención criminal de abandonar al menor Marcelino Dávila Torres, dejó de proveerlo de alimentos, medicinas y vestuario, etc. El artículo 263 del Código Penal dispone que todo padre “que voluntariamente y sin excusa legal, dejare de cumplir cualesquiera de las obligaciones que la ley le impone, de proveerle del indispensable alimento, vestuario o asistencia médica, incurrirá en misdemeanor.” La objeción que el acusado hizo a la denuncia fué que ésta no alegaba que el abandono hubiera sido “sin excusa legal.” La alegación de que el abandono había sido ilegal, voluntario y *235malicioso y con intención criminal, era suficientemente clara para qne cualquier persona de ordinaria inteligencia compren-diera que la conducta así imputada al acusado era “sin excusa legal. ’ ’
El segundo señalamiento es que la corte de distrito cometió error al declarar sin lugar una moción para que se absolviera perentoriamente al acusado, basada en que la evidencia presentada era insuficiente al terminar la prueba de cargo. Cuando la denunciante terminó su declaración, el juez de distrito, estando aparentemente convencido, preguntó al fiscal si el resto de su prueba era acumulativa. Éste contestó afirmativamente y cerró su caso. El acusado solicitó se le absolviera perentoriamente. La declaración de la denunciante, de ser cierta, bastaba para establecer un caso prima facie.
El tercer señalamiento es que la corte de distrito erró al considerar la prueba en conjunto y al declarar al acusado culpable. No bailamos un error tan manifiesto que exija la revocación.

La sentencia apelada debe ser confirmada.